DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 11 May 2021.
Claims 1-4, 10-11, 16, and 19-20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 
Examiner’s Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing 

Response to Arguments
Applicants’ arguments filed 11 May 2021 have been fully considered but are not persuasive.  
As an initial note, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Also, Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicants are simply arguing high level intended use aspects of the claims instead of the particular claim limitations and cited sections of the prior art references.  The Examiner notes that conclusory statements regarding Applicants’ own summary of the cited prior art is not an adequate traverse as it fails to refute the Examiner’s interpretation and/or identify how the Examiner has erred in applying the prior art.
Applicants’ amendments and remarks regarding the claim objections have been fully considered but, while some have been corrected, some still remain or have been introduced.  See below for further details.
Applicants’ amendment and remarks regarding §112(b) rejection have been considered and overcome the issue for claims 19 and 20, but have not overcome the outstanding issue for claims 13 and 14 (claim 11 has not been amended to include “incentivizing” and claims 13-14 have not been amended to remove the antecedent term).  As such the rejection of claims 13-14 was not withdrawn.
Applicants’ remarks regarding a §101 rejection have been considered but are moot and erroneous as no such rejection has been made.  
In response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that Lee teaches a different functionality regarding the image collecting and analyzing and the gamification; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (or system or method) is capable of performing the intended use, then it meets the claim.  Lee is concerned with the identification of any images, not just limited to food or dish (or parameters related therewith) images (i.e. the genus of any images subsequently teaches the species of images of food).  
Applicants’ again argue that the combination of Frank and Lee fail to teach a social media that can identify and associate food dishes and related parameters such as similar dishes restaurants, people or friends who like the same food; however the Examiner respectfully disagrees.  Here the Examiner has already shown how Frank discloses a recommender module to offer recommendations for food, restaurants, groups (Frank ¶200 and ¶213-¶214) all while utilizing user profiles within a social network “A profile of a user, such as one of the profiles 4504, may include various forms of information regarding the user.  In one example, the profile includes demographic data about the user, such as age, gender, income, address, occupation, religious affiliation, political affiliation, hobbies, memberships in clubs and/or associations, and/or other attributes of the like.  In another example, the profile includes information related to the user's preferences regarding food, such as an indication of the preferred dietary choices (e.g., vegetarian, vegan, low-carb, etc.), sensitivity to certain food substances, known food allergies, and preferences regarding certain brands and/or restaurants.  In another example, the profile includes information related to experiences the user had (such as locations the user visited, activities the user participated in, etc.) In yet another example, a profile of a user may include medical information about the user.  The medical information may include data about properties such as age, weight, diagnosed medical conditions, and/or genetic information about a user.  And in yet another example, a profile of a user may include information derived from content the user consumed and/or produced (e.g., movies, games, and/or communications).  A more comprehensive discussion about profiles, what they may food inputs from said plurality of users and perform lazy predictor algorithms to identify and associate said food inputs with said N food dishes and said related parameters; wherein said related parameters comprise include similar food inputs, a group of users who also like said food inputs and said similar food inputs, and restaurants that offer said food inputs and said similar food inputs in said socio-touristic media platform” aspects of the claim.  As such the rejection was not withdrawn.  
The Examiner notes that a “traverse” is a denial of an opposing party’s allegations of fact.1  The Examiner respectfully submits that Applicants’ arguments and comments do not appear to traverse what Examiner regards as knowledge that would have been generally available to one of ordinary skill in the art at the time the invention was made.  Even if one were to interpret Applicants’ arguments and comments as constituting a traverse, Applicants’ arguments and comments do not appear to constitute an adequate traverse because Applicant has not specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  27 CFR 1.104(d)(2), MPEP 707.07(a).  An adequate traverse must In re Boon, 439 F.2d 724, 728, 169 USPQ 231, 234 (CCPA1971).
If Applicants do not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).  MPEP 2144.03 Reliance on Common Knowledge in the Art or "Well Known" Prior Art.  In view of Applicants’ failure to adequately traverse official notice, the following are admitted prior art:
a plurality of gateway interfaces configured to connect said plurality of users to said network; and a plurality of security firewalls configured to protect said computing engine from malwares and unwanted contents.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
Claim 1 recites “...wherein said different levels of reward comprise...” which is a grammatical error of the term “rewards.”  Appropriate correction is required.
Claim 1 recites “...and a number of correctly providing said identification of said unknown food inputs in said food socio-touristic media platform.” which is a grammatical error of the term “provided.”  
Claim 20 recites “...is further configured to: allowing...allowing.” which is a grammatical error of the term “allow.”  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b), or 35 USC §112(pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein said different levels of reward comprise loyalties, activities, being food experts, and a number of correctly providing said identification of said unknown food inputs in said food socio-touristic media platform” which is vague and unclear as to whether these terms are the levels or there are levels within each of these terms and thus renders the claim indefinite. 
Claims 2-10 are also rejected under the same rationale for failing to remedy the deficiencies of claim 1.  
Claims 13 and 14 recite the limitation "said incentivizing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514 further in view of Lee et al. (US PG Pub. 2014/0211044) and Anderson et al. (US PG Pub. 2012/0190386).

As per claim 1, Frank discloses a system for operating a food socio-touristic media platform, comprising (some of the embodiments may be practiced in the form of a service, such as infrastructure as a service (IaaS), platform as a service (PaaS), software as a service (SaaS), and/or network as a service (NaaS), Frank ¶1726; activity, social interaction, ¶413-¶418, ¶585-¶587 and ¶635; software agent, ¶690-¶691; see also Fig. 14a showing a portion of the system and modules): 
a data center configured to store a set of N known food dishes and related parameters, where N is a non- zero integer (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user consumed a food item of the certain type, ¶128-¶132; databases, ¶473; labels with discrete categorical values, ¶535); 
a web server capable of launching said food socio-touristic media platform used by a plurality of users (one or more servers, Frank ¶124, ¶406 and ¶551); 
a computing engine further configured to receive food inputs from said plurality of users and perform lazy predictor algorithms to identify and associate said food inputs with said N food dishes and said related parameters; wherein said related parameters comprise include similar food inputs, a group of users who also like said food inputs and said similar food inputs, and restaurants that offer said food inputs and said similar food inputs in said socio-touristic media platform (preference score and threshold, Frank ¶160; recommend restaurant, type of food, personalized ranking of food for certain users, ¶200 and ¶213-¶214; utilize nearest neighbor predictors, ¶270; similarities of user with other user profiles, ¶142; users who consumed similar amounts of food, ¶156; can be used to compute a demographic, ¶157; utilize artificial intelligence, generated by a software agent, ¶726; see also clustering module for putting profiles into similar subsets, ¶179; see also classification and recommendations based upon food type, ¶128-¶132 and ¶176) (Examiner interprets the nearest neighbor predictors and the clustering as the lazy predictor algorithms).
Both the Frank and the Lee references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose said computing engine is configured to receive identification of unknown food inputs from said plurality of users wherein said unknown food inputs are any of said food inputs which are not identified by said lazy predictor algorithms and update by adding said unknown food inputs into said group of said N known food dishes; finding said related parameters of said unknown food dishes.
However, Lee teaches said computing engine is configured to receive identification of unknown food inputs from said plurality of users wherein said unknown food inputs are any of said food inputs which are not identified by said lazy predictor algorithms and update by adding said unknown food inputs into said group of said N known food dishes; finding said related parameters of said unknown food dishes (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge contents.    
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as a CCTV, a vehicle black box, etc. Thus, it is essential to provide a meaningful knowledge service in the excess of information and data.  Accordingly, there is a need for a system and method for efficiently collecting, sharing, analyzing, linking, and intellectualizing data, using the crowdsourcing technique, to provide an image knowledge service (Lee ¶5-¶7). 
The combination of Frank and Lee do not expressly disclose a gamification unit configured to give different levels of rewards to said plurality of users; wherein said different levels of reward comprise loyalties, activities, being food experts, and a number of correctly providing said identification of said unknown food inputs in said food socio-touristic media platform.
However, Anderson teaches a gamification unit configured to give different levels of rewards to said plurality of users; wherein said different levels of reward comprise loyalties, activities, being food experts, and a number of correctly providing said identification of said unknown food inputs in said food socio-touristic media platform (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302; labeled expert for that lifetrack, ¶1362) (Examiner notes answering questions for a small fee as the equivalent to loytalties, activities and correctly providing identification of unknown food inputs and the aficionados as the equivalent to the food expert).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307).
While Frank, Lee, and Anderson are able to identify new types of data and request human intervention when the knowledge base is not sufficient, the combination of Frank, Lee, and Anderson do not expressly disclose that the food input be “unknown.”  
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include the “unknown food input” as it is simply a label or title which does not patentably distinguish the claimed invention over the Frank, Lee, and Anderson references.

As per claim 3, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses wherein said food inputs further comprise voice descriptions, and text descriptions of food (speech recognition, Frank ¶546; recognize text, ¶494).
Lee further teaches wherein said food inputs further comprise images (images, Lee ¶22).

As per claim 10, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses wherein said web server further comprises a memory configured to store a food socio-touristic media software program, when executed by said multiple central processing units, operative to perform the following steps: start a forum where said plurality of users are enabled to exchange chat messages regarding said food inputs and said related parameters; start a social network where said plurality of users are enabled to maintain and update friend lists, to receive display options, and to notify alert options; start a food tourism where said plurality of users are enabled to receive recommendations from said computing engine, and/or receive answers from either said plurality of users or said computing engines (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635). 
Anderson further teaches start a gamification where said plurality of users are incentivized to participate and to provide answers to said food inputs and related parameters, wherein said gamification is configured to allow said plurality of users to exchange and/or use said rewards to buy products or obtain discounts in said restaurants (answer questions for a small fee, Anderson ¶1302; wine sommelier guide, ¶1308; for restaurants, ¶1309-¶1310; see also ¶343).

As per claim 11, Frank discloses a method of identifying unknown food dishes, comprising (method, Frank ¶3): 
storing a set of N known food dishes and related parameters in a database (databases, Frank ¶473; labels with discrete categorical values, ¶535); 
wherein said related parameters further comprises similar food dishes, a group of users who also like said food dishes and said similar food dishes, and restaurants that offer said food dishes and said similar food dishes (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user consumed a food item of the certain type, ¶128-¶132; databases, ¶473; labels with discrete categorical values, ¶535); 
building a social media platform configured to connect a plurality of users together (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635); 
calculating distances for said unknown food dishes and said N known food dishes and said related parameters in an N coordinate space formed by said N known food dishes (distance for label predicted for a query, Frank ¶541; cluster based upon labels to which they belong, ¶536-¶537; see also ¶1220) (Examiner interprets the use of the distance labeling predicted and clustering based upon labels as the ability to calculate distances for new types of data which are similar to those already known); 
selecting only distances of said N known food dishes that are closest to those of said unknown food dishes (threshold and normalized, Frank ¶544). 
Both the Frank and the Lee references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose receiving said unknown food dishes from a plurality of users; posting said unknown food dishes which are not identified by said distances in said social media in order to ask said plurality of users to identify said unknown food dishes; and increasing said set of N known food dishes to include said unknown food dishes that are identified by said plurality of users.
However, Lee teaches receiving said unknown food dishes from a plurality of users; posting said unknown food dishes which are not identified by said distances in said social media in order to ask said plurality of users to identify said unknown food dishes; and increasing said set of N known food dishes to include said unknown food dishes that are identified by said plurality of users (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge contents.    
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as a CCTV, a vehicle black box, etc. Thus, it is essential to provide a meaningful knowledge service in the excess of information and data.  Accordingly, there is a need for a system and method for efficiently collecting, sharing, analyzing, linking, and intellectualizing data, using the crowdsourcing technique, to provide an image knowledge service (Lee ¶5-¶7). 
The combination of Frank and Lee do not expressly disclose giving said plurality of users who identifies said unknown food dishes with different rewards designed to buy products and obtain discounts in restaurants.
However, Anderson teaches giving said plurality of users who identifies said unknown food dishes with different rewards designed to buy products and obtain discounts in restaurants (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307).
While Frank and Lee are able to identify new types of data and request human intervention when the knowledge base is not sufficient, the combination of Frank and Lee do not expressly disclose that the food dish be “unknown.”  
Furthermore, the Examiner asserts that the data identifying the input/attribute/characteristic is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the input being for food dishes or a query instead of some other interest or attribute in a social network for which similarities can be drawn or ascertained) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include the “unknown food dish” as it is simply a label or title which does not patentably distinguish the claimed invention over the Frank, Lee, and Anderson references.  
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the designed to buy products and obtain discounts in restaurants” is/are simply the intended use of the claim and does not positively recite this particular limitation be performed.

As per claim 15, Frank and Lee disclose as shown above with respect to claim 11.  Lee further teaches associating said unknown food dishes and said set of N known food dishes with related parameters which include similar food dishes, a group of users who also like said food inputs and said similar food dishes, and restaurants that offer said food inputs and said similar food dishes (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).

Claims 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Lee et al. (US PG Pub. 2014/0211044), and Anderson et al. (US PG Pub. 2012/0190386) further in view of Stoop et al. (US PG Pub. 2018/0089541).

As per claim 2, Frank, Lee, and Anderson disclose as shown above with respect to claim 1. The combination of Frank, Lee, and Anderson do not expressly disclose wherein said lazy predictor algorithm further comprises: calculating first Euclidean distances for said food inputs in an N dimensional food space formed by said group of N known food dishes; finding of food dishes among said group of N known food dishes that are closest in said first Euclidean distances to said food inputs; and finding said similar food dishes to said food inputs by calculating second Euclidean distances which are greater than said first Euclidean distances.
However, Stoop teaches wherein said lazy predictor algorithm further comprises: calculating first Euclidean distances for said food inputs in an N dimensional food space formed by said group of N known food dishes; finding of food dishes among said group of N known food dishes that are closest in said first Euclidean distances to said food inputs; and finding said similar food dishes to said food inputs by calculating second Euclidean distances which are greater than said first Euclidean distances (Euclidean distance, based upon features, Stoop ¶64 and ¶67).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5). 

As per claim 4, Frank, Lee, and Anderson disclose as shown above with respect to claim 3.  Frank further discloses wherein said computing engine further comprises a speech recognition device, a full-text parser, and a recommendation engine configured to provide said related parameters to said food inputs (speech recognition, Frank ¶546; recognize text, ¶494; recommendations, Frank ¶160 and ¶168; for restaurants, ¶200; for food, ¶201-¶202).
The combination of Frank, Lee, and Anderson do not expressly disclose a natural language processor.
However, Stoop further teaches a natural language processor (natural language syntax, Stoop ¶46).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts 

As per claim 5, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  The combination of Frank, Lee, and Anderson do not expressly disclose wherein said computing engine further comprises a deep learning framework, a feature extractor indexer, and a database server.
However, Stoop further teaches wherein said computing engine further comprises a deep learning framework, a feature extractor indexer, and a database server (deep learning model to obtain additional object proposals for the image, Stoop ¶55; indexing visual concepts with n-grams, ¶5).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5).

As per claim 6, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Stoop further teaches wherein said deep learning framework is configured to increase said set of N known food dishes by adding said unknown food inputs that are identified by said plurality of users into said set of N known food dishes (deep learning, train the data set for proposals, Stoop ¶55).

As per claim 8, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Frank further discloses wherein said network comprises a cloud based network, a local area network (LAN), and a wide area network (WAN) (cloud-based storage, Frank ¶690; a local area network (LAN), a wide area network (WAN), ¶619).

Claims 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514) , Lee et al. (US PG Pub. 2014/0211044), and Anderson et al. (US PG Pub. 2012/0190386) further in view of Abovitz et al. (US PG Pub. 2015/0241959).

As per claim 7, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses a network configured to connect said plurality of users to said computing engine and said web server; a multiple central processing units (network, Frank ¶616-¶619; one or more servers, ¶124, ¶406 and ¶551).
The combination of Frank, Lee, and Anderson do not expressly disclose the graphic processing units (GPU); and a plurality of input/output network interfaces configured to connect said a plurality of central processing units and graphic processing units (GPU) to said network.
However, Abovitz further teaches graphic processing units (GPU); and a plurality of input/output network interfaces configured to connect said a plurality of central processing units and graphic processing units (GPU) to said network (one or more graphics processing units, Abovitz ¶245).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Abovitz’s graphics processing units in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that there are challenges that need to be addressed in virtual reality and augmented reality, including the speed of the system in delivering virtual content, quality of virtual content, eye relief of the user, size and portability of the system, and other system and optical challenges (Abovitz ¶8).

As per claims 12-14, Frank and Lee disclose as shown above with respect to claim 11.  The combination of Frank, Lee, and Anderson do not expressly disclose incentivizing said plurality of users to provide said answers to said unknown food dishes by rewarding said plurality of users with a first type of prize who provide said answers to said unknown food dishes; wherein said incentivizing said plurality of users to provide said answers to said unknown food dishes further comprises removing said first type of prize from said plurality of users who provide said answers to said unknown food dishes that are not approved and not added to said set of N known food dishes; wherein said incentivizing said plurality of users to provide said answers to said unknown food dishes comprises allowing said plurality of users to exchange said first type of prize to a higher second type of prize (incentivize, Abovitz ¶329-¶332).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Abovitz’s incentivizing users in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that there are challenges that need to be addressed in virtual reality and augmented reality, including the speed of the system in delivering virtual content, quality of virtual content, eye relief of the user, size and portability of the system, and other system and optical challenges (Abovitz ¶8).
Abovitz does not expressly disclose the ability to have higher second prizes or incentives, the Examiner notes that this concept is obvious, as making something adjustable (such as a scale for prizes)  (MPEP 2144.04.V.D).  Therefore, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the rewards adjustable.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Lee et al. (US PG Pub. 2014/0211044), Anderson et al. (US PG Pub. 2012/0190386), and Stoop et al. (US PG Pub. 2018/0089541) further in view of Official Notice.

As per claim 9, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Frank further discloses further comprising: a plurality of gateway interfaces configured to connect said plurality of users to said network (architecture includes a plurality of sensors and user interfaces, Frank ¶6 and ¶200).  While the combination of Frank (see Frank ¶596), Lee (see ¶8), and Stoop (see ¶30) different types of security protocols for protecting the privacy of users, the combination of Frank, Lee and Stoop do not expressly disclose  a plurality of security firewalls configured to protect said computing engine from malwares and unwanted contents.
However, the Examiner takes Official Notice that it old and well known in the art to include a firewall as a privacy or security protocol.  For example, many public computers may have a firewall to prevent access to social networks in order to protect not only the computer but also from the computer being used in a malicious, anonymous way.  
This known technique is applicable to the system of Frank, Lee and Stoop as they share characteristics and capabilities, namely, they are directed to crowd sourcing, social networking and the privacy of their users.
One of ordinary skill in the art would have recognized that applying the known techniques of the official notice to Frank, Lee, Anderson, and Stoop would have yielded predictable results producing an improved crowd sourcing system.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a firewall in the Frank, Lee and Stoop system, and would have yielded predictable results, as demonstrated by examples of the capabilities of one of ordinary skill in the art.   The motivation being that this would result in and improved data security.
Furthermore, the Examiner notes that firewall being “configured to protect said computing engine from malwares and unwanted contents” is simply the intended use of the firewall which does not distinguish over the prior art (apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514) further in view of Anderson et al. (US PG Pub. 2012/0190386) further in view of Lee et al. (US PG Pub. 2014/0211044).

As per claim 16, Frank discloses a socio-touristic media platform, comprising (some of the : 
a forum where said plurality of users is enabled to post questions regarding food inputs and related parameters which include similar food dishes, a group of users who also like said food inputs and said similar food dishes, and restaurants that offer said food inputs and said similar food dishes (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user consumed a food item of the certain type, ¶128-¶132; databases, ¶473; labels with discrete categorical values, ¶535); 
a social network where said plurality of users are enabled to maintain and update friend lists, to receive display options, and to notify alert options (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635); 
a food tourism engine where said plurality of users are enabled to receive recommendations and/or answers from either said plurality of users or computing engines (recommendations, Frank ¶160 and ¶168; for restaurants, ¶200; for food, ¶201-¶202); 
Both the Frank and the Anderson references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose a gamification engine where said plurality of users are incentivized to provide answers to said food inputs and related parameters; wherein said gamification is configured to give said plurality of users who identifies unknown food dishes with different rewards designed to buy products and obtain discounts in restaurants.
However, Anderson teaches a gamification where said plurality of users are incentivized to provide answers to said food inputs and related parameters; wherein said gamification is configured to give said plurality of users who identifies said unknown food dishes with different rewards designed to buy products and obtain discounts in restaurants (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302; labeled expert for that lifetrack, ¶1362).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307). 
However, the Examiner asserts that the data identifying the input/attribute/characteristic is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the input being for food instead of some other interest or attribute in a social network for which similarities can be drawn or ascertained) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
The combination of Frank and Anderson do not expressly disclose wherein said unknown food dishes comprises food inputs that are not identified by said food tourism engine.
However, Lee teaches wherein said unknown food dishes comprises food inputs that are not identified by said food tourism engine (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Anderson and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge 
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as a CCTV, a vehicle black box, etc. Thus, it is essential to provide a meaningful knowledge service in the excess of information and data.  Accordingly, there is a need for a system and method for efficiently collecting, sharing, analyzing, linking, and intellectualizing data, using the crowdsourcing technique, to provide an image knowledge service (Lee ¶5-¶7). 
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Also under MPEP 2144.04, it is obvious to merge/duplicate/replicate/rearrange components or parts as long as the components combined or isolated still perform the same functionality individually or collectively.  Whether one big system module is implementing the functions, or whether several individual modules/components within the system are implementing the same functions, it does not explicitly or implicitly alter or impact the functionality of the system.
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause "designed to buy products and obtain discounts in restaurants” is/are simply the intended use of the claim and does not positively recite this particular limitation be performed.

As per claim 17, Frank, Anderson, and Lee disclose as shown above with respect to claim 16.  Frank further discloses an interface application configured to connect to a computing engine operative to receive said food inputs from said plurality of users and perform a lazy predictor algorithm to identify said food inputs and said related parameters; and wherein when said computing engine fails to identify said food inputs and related parameters, said computing engine receives said answers from said plurality of users in said forum and said social media and update said group of N known food dishes so that said food inputs and related items are found in a next time said food inputs are received (preference score and threshold, Frank ¶160; recommend type of food, personalized ranking of food for certain users, ¶213-¶214; utilize nearest neighbor predictors, ¶270; similarities of user with other user profiles, ¶142; users who consumed similar amounts of food, ¶156; can be used to compute a demographic, ¶157; utilize artificial intelligence, generated by a software agent, ¶726; see also clustering module for putting profiles into similar subsets, ¶179) (Examiner interprets the nearest neighbor predictors and the clustering as the lazy predictor algorithms)
Lee teaches wherein when said computing engine fails to identify said food inputs and related parameters, said computing engine receives said answers from said plurality of users in said forum and said social media and update said group of N known food dishes so that said food inputs and related items are found next time said food inputs are received (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).

As per claim 19, Frank and Anderson disclose as shown above with respect to claim 16.  Anderson further teaches incentivizing said plurality of users to provide said answers to said food inputs by rewarding said plurality of users with a first type of prize who provide said answers to said food inputs that are approved and added to said set of N known food dishes (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302).
The combination of Frank and Anderson does disclose the ability to provide a fee (as a prize) to the users for answer questions but does not expressly disclose incentivizing said plurality of users to provide said answers to said food inputs further comprises removing said first type of prize from said plurality of users who provide said answers to said food inputs that are not approved and not added to said set of N known food dishes.
However, the Examiner notes that this concept is obvious, as the omission of a step or element, if 

As per claim 20, Frank and Anderson disclose as shown above with respect to claim 19.  The combination of Frank and Anderson does disclose the ability to provide a fee (as a prize) to the users for answer questions but does not expressly disclose wherein said gamification engine is further configured to: allowing said plurality of users to exchange said first type of prize to a higher second type of prize; and allowing said plurality of users to purchase discounted products and to use as discounts in restaurants using said first type of prize and said second type of prize.
However, the Examiner notes that this concept is obvious, as making something adjustable (such as a scale for prizes or discounts) (MPEP 2144.04.V.D).  Therefore, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the rewards adjustable.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Anderson et al. (US PG Pub. 2012/0190386), and Lee et al. (US PG Pub. 2014/0211044) and further in view of Stoop et al. (US PG Pub. 2018/0089541).

As per claim 18, Frank, Anderson and Lee disclose as shown above with respect to claim 17.  The combination of Frank, Anderson, and Lee do not expressly disclose calculating Euclidean distances for said food inputs and related parameters in an Nth dimensional space formed by said group of N known food dishes; and finding K nearest-neighbor (K-NN) of food dishes among said group of known food dishes that are closest in said Euclidean distances to said food inputs; and finding k nearest-neighbor (K-NN) of related parameters that are closest in said Euclidean distances to said food inputs.
However, Stoop teaches calculating Euclidean distances for said food inputs in an Nth dimensional space formed by said group of N known food dishes and finding k nearest-neighbor (K-NN) of related parameters that are closest in said Euclidean distances to said food inputs (Euclidean distance, based upon features, Stoop ¶64 and ¶67).
Frank further discloses finding K nearest-neighbor (K-NN) of food dishes among said group of known food dishes that are closest in said Euclidean distances to said food inputs (utilize nearest neighbor predictors, Frank ¶270).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Lee, Anderson, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Traverse, Black’s Law Dictionary, “In common law pleading, a traverse signifies a denial.”